United States Bankruptcy Appellate Panel
                                   FOR THE EIGHTH CIRCUIT



                                        No. 97-6075EALR



In re Ramona Moix-McNutt,                   *
                                            *
               Debtor.                          *
                                            *
                                            *
Ramona Moix-McNutt,                                 *
                                            *        Appeal from the United
               Appellant,               *      States Bankruptcy Court
                                            *        for the Eastern District
       v.                                    *   of Arkansas.
                                            *
                                            *
David D. Coop,1                         *
                                                *
               Appellee.                        *


                                  Submitted: November 7, 1997

                                    Filed: December 23, 1997



Before KRESSEL, WILLIAM A. HILL and SCHERMER, Bankruptcy Judges.



KRESSEL, Bankruptcy Judge.




       1
        Coop, the trustee in this case, is the nominal appellee only. He did not participate in the
recusal proceedings in the bankruptcy court or on appeal.

                                                    1
       The debtor, Ramona Moix-McNutt, appeals another interlocutory order

of the bankruptcy court,2 this one denying her motion for recusal.                        Given

the unique circumstances of a recusal order, we grant leave to appeal and

affirm.



                                         BACKGROUND

       Ramona Moix-McNutt filed her Chapter 13 petition on January 2, 1997.

On June 26, 1997, the court held a consolidated hearing on objections to

confirmation, motions for relief from the stay and a motion to dismiss or

convert.      During her examination by the parties’ attorneys, the court

occasionally questioned Moix-McNutt regarding her income and ability to

fund a plan.      On July 17, 1997, the court entered an order directing Moix-

McNutt to convert her case to Chapter 11 and directing Moix-McNutt’s

husband to join the petition, or face conversion to Chapter 7.3                       Alleging

gender bias, Moix-McNutt then moved for recusal pursuant to 28 U.S.C. §

455(a).     The court denied the motion.            Moix-McNutt appeals.4




       2
        The Honorable James G. Mixon, Chief Judge, United States Bankruptcy Court for the
Eastern District of Arkansas.
       3
         Moix-McNutt failed to comply with the bankruptcy court’s July 17 order. Accordingly,
by order dated November 26, 1997, the court converted Moix-McNutt’s case to Chapter 7.
       4
         Moix-McNutt separately appealed the bankruptcy court’s July 17 order. Finding that the
court’s order was not final, we dismissed the appeal for lack of jurisdiction. Moix-McNutt v.
Coop (In re Moix-McNutt), 212 B.R. 953, 954 (B.A.P. 8th Cir. 1997) (“A bankruptcy court’s
order denying confirmation of a Chapter 13 plan without dismissing the case is not a final order
for purposes of appeal.”).

                                               2
                                        DISCUSSION

      28 U.S.C. § 158(a)(1) confers jurisdiction on bankruptcy appellate

panels to hear appeals from “final judgments, orders, and decrees. . . .”

(emphasis added).      However, it is well-established that the denial of a

recusal motion is not a final order.            See United States v. Brakke, 813 F.2d

912, 913 (8th Cir. 1987) (holding that magistrate’s denial of recusal

motion was “not immediately reviewable” as a final order); Liddell v. Board

of   Educ.,   677   F.2d   626,   643    (8th    Cir.   1982)   (“A   district   judge’s

determination ‘not to disqualify himself is reviewable by appeal only from

a final judgment in the cause in which the motion for disqualification was

filed.’”) (quoting Scarrella v. Midwest Fed. Sav. & Loan, 536 F.2d 1207,

1210 (8th Cir. 1976)).

      A majority of courts treat recusal orders as interlocutory.                   See

Seidel v. Durkin (In re Goodwin), 194 B.R. 214, 221 (B.A.P. 9th Cir. 1996)

(“An order denying a motion to recuse is interlocutory.”); Nichols v.

Alley, 71 F.3d 347, 350 (10th Cir. 1995) (same);                Lopez v. Behles (In re

Amer. Ready Mix, Inc.), 14 F.3d 1497, 1499 (10th Cir. 1994) (same); Stewart

Enters., Inc. v.




                                            3
Horton (In re Horton), 621 F.2d 968, 970 (9th Cir. 1980); cf. Brakke, 813

F.2d at 913 (dismissing appeal from order denying recusal for lack of

jurisdiction); Liddell, 677 F.2d at 643 (construing appeal from order

denying recusal as a petition for mandamus).

       With    limited      exceptions,       courts     of    appeals     enjoy    appellate

jurisdiction only over final decisions of the district courts:                     “The courts

of appeals . . . shall have jurisdiction of appeals from all final

decisions of the district courts. . . .”                      28 U.S.C. § 1291 (emphasis

added).5    By contrast, this court is authorized to hear appeals from final

orders, a small list of interlocutory orders enumerated in 28 U.S.C. §

158(a)(2) and, in its discretion, other interlocutory orders.                       28 U.S.C.

§ 158(a)(3) (conferring jurisdiction to hear appeals “with leave of the

court, from other interlocutory orders and decrees. . . .”).

       Under 28 U.S.C. § 158(a)(3), parties who wish to challenge an

interlocutory order must seek leave from the court by filing a motion for

leave to appeal.         Fed. R. Bankr. P. 8003(a).             This is the ordinary and

expected procedure.         However, courts occasionally




       5
         Under 28 U.S.C. § 1292, the courts of appeals may hear appeals from a limited class of
interlocutory orders. However, the interlocutory order at issue in this case--the order denying
the debtor’s motion for recusal--is not among the class of enumerated orders over which the
courts of appeals have jurisdiction.

                                               4
construe notices of appeal as motions for leave to appeal.                          Indeed, the

Federal Rules of Bankruptcy Procedure expressly permit this treatment:                          “If

a required motion for leave to appeal is not filed, but a notice of appeal

is timely filed, the . . . bankruptcy appellate panel may grant leave to

appeal or direct that a motion for leave to appeal be filed.”                             Fed. R.

Bankr. P. 8003(c); see Seidel, 194 B.R. at 221 (“We find it appropriate to

treat the notice of appeal as a motion for leave to appeal. . . .”);

Kashani v. Fulton (In re Kashani), 190 B.R. 875, 882 (B.A.P. 9th Cir. 1995)

(holding that Bankruptcy Appellate Panel could treat the notice of appeal

as a motion for leave to appeal).                 Because of the cloud created by the

motion over all past and future proceedings in her case, we treat Moix-

McNutt’s notice of appeal as a motion for leave to appeal.

       Therefore, we next decide whether or not to grant Moix-McNutt leave

to appeal.6      While we would ordinarily deny the appellant




       6
         When deciding whether to grant leave to appeal, it is sometimes helpful to apply the
standards which govern the certification of interlocutory appeals to the circuit courts. 28 U.S.C.
§ 1292(b). See Lam v. Connelly Group, L.P. (In re Nat. Metalcraft Corp.), 211 B.R. 905, 907
(B.A.P. 8th Cir. 1997) (holding that the standard established in § 1292 is “generally applied in
bankruptcy appeals.”) (emphasis added). Under 28 U.S.C. § 1292(b), courts of appeals enjoy
jurisdiction over interlocutory appeals only when the order “involves a controlling question of law
as to which there is substantial ground for difference of opinion and . . . an immediate appeal from
the order may materially advance the ultimate termination of the litigation . . . .” The decision to
grant leave to appeal is purely discretionary. Given our broad jurisdiction over interlocutory
orders, we are not constrained to follow the standards established for the courts of appeals.

                                                 5
leave to appeal, we are persuaded that the unique procedural posture of

this case warrants immediate judicial review.                     If we postpone appellate

review until the entry of a final order, we risk tainting the entire course

of judicial proceedings.7          Therefore, in the interest of judicial economy,

we grant Moix-McNutt leave to appeal the bankruptcy court’s order.

       The standard of review on appeal from a recusal order is abuse of

discretion.       See Hale v. Carlson (In re Hale), 980 F.2d 1176, 1178 (8th

Cir. 1992).        Since judicial impartiality is presumed, a party seeking

recusal bears a heavy burden.            Ouachita Nat. Bank v. Tosco Corp., 686 F.2d

1291, 1300 (8th Cir. 1982).             The movant must identify specific behaviors

which reasonably suggest judicial bias.                 Id. at 1301.

       As the basis for recusal, Moix-McNutt argues that the bankruptcy

court used language which demonstrates gender bias.                     In her motion, Moix-

McNutt accuses the court of referring to her as “just a housewife” and

“just a babysitter” during the course of the hearing.                       As the bankruptcy

court pointed out in its thorough




       7
         For example, if we await the entry of a final order before determining that the bankruptcy
court engaged in judicial bias, we may be required to vacate all orders entered after Moix-
McNutt’s motion for recusal. See New York City Hous. Dev. Corp. v. Hart, 796 F.2d 976, 979
(7th Cir. 1986) (“[O]rders rendered after the filing of the motion must be vacated . . . if the
motion ultimately is granted.”). We would rather undo a few stitches at the outset than unravel
the entire garment.

                                                 6
order, and as we have confirmed from our own review of the transcript, that

accusation is false.

       While Moix-McNutt once described herself as a “babysitter slash

nanny,” the court never referred to her as a babysitter.                       The bankruptcy

court did refer to the debtor as a housewife on several occasions, but

never as “just a housewife.”

       We first observe that there is nothing insulting or demeaning in

being identified as a housewife.            The job of housewife is an important and

respected profession, and being a housewife is no reason for embarrassment,

nor is being referred to as one an insult.

       We concede that any word, when considered in the appropriate context,

can be intended as an insult.              Here, however, the bankruptcy court was

merely trying to determine whether the debtor’s filing without her husband

was appropriate in light of their respective incomes and joint property

ownership.8      While the correctness of the court’s determination in this

regard is not at issue in this appeal, it is a perfectly appropriate area

of




       8
        To be eligible for Chapter 13, an individual must have regular income or file a joint case
with a spouse that has regular income. 11 U.S.C. § 109(e). To confirm a Chapter 13 plan, the
court must determine that the debtor will be able to make all payments under the plan and to
comply with the plan. 11 U.S.C. § 1325(a)(6). The plan must also be proposed in good faith. 11
U.S.C. § 1325(a)(3).

                                                7
inquiry.   It is in this context that the court (and others) used the term

“housewife” at the hearing.   For, while the position of housewife has great

value, it rarely generates income.   In sum, we have examined Moix-McNutt’s

accusations of bias and find them to be false or without merit.



                                 CONCLUSION

     While we grant Moix-McNutt leave to appeal, we conclude that the

bankruptcy court did not abuse its discretion in denying Moix-McNutt’s

motion to recuse.   Therefore, we AFFIRM.



     A true copy.



                  Attest:


                        CLERK, U.S. BANKRUPTCY APPELLATE PANEL FOR
                  THE EIGHTH CIRCUIT.




                                      8